                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

UNITED STATES OF AMERICA,                           §
                                                    §
                Plaintiff,                          §
                                                    §
v.                                                  §                    1:19-CR-13-RP
                                                    §
KYLE GERALD PRALL,                                  §
                                                    §
                Defendant.                          §

                                               ORDER

        Before the Court is Defendant Kyle Gerald Prall’s Motion to Dismiss the Indictment, (Mot.,

Dkt. 19), or in the alternative, a Motion to Dismiss Counts 15 Through 20 of the Indictment, (2d

Mot., Dkt. 20). The parties filed responsive briefing. (Resp., Dkt. 21; Reply, Dkt. 24). Having

reviewed the briefing, the record, and the applicable law, the Court will deny both motions.

                                         I. BACKGROUND

        The indictment alleges that during the 2016 presidential election cycle, Kyle Gerald Prall

(“Defendant” or “Prall”) solicited contributions from the general public for multiple political

committees, including Feel Bern, HC4President, and Trump Victory, based on misrepresentations

that the money contributed by donors would be used to support candidates for the Office of the

President of the United States. (Indictment, Dkt. 3, ¶ 12). Instead, Prall transferred donors’

contributions to his personal accounts and used the funds for purely personal expenditures

unrelated to the political committees. (Id. ¶¶ 20–21). In furtherance of this scheme, the indictment

alleges that Prall used HC4President committee funds for hotels in Austin and Miami, alcohol,

hookah, bottle service, “club dances performed by entertainers,” massage, and pet-cleaning fees, (id.

¶ 27); that he falsely informed the treasurer of Feel Bern that that these were legitimate political

committee expenditures for “meals and entertainment,” knowing they would be falsely reported to


                                                    1
the Federal Election Commission (FEC), (id. ¶ 28); that he diverted over $40,000 from

HC4President to his personal account and used the committee debit card for personal travel to

Jacksonville, Dallas, and Belize, (id. ¶ 32–33); that he falsely informed the bookkeeper of

HC4President that some of these were legitimate “travel expenses,” knowing they would be falsely

reported to the FEC, (id. ¶ 34), that he transferred over $72,000 from Trump Victory committee to

his personal account, (id. ¶ 38); and that he used the committee debit card to withdraw $100 cash

from a restaurant and bar ATM in Port Aransas, and then falsely informed the Trump Victory

bookkeeper that the cash withdrawal was a legitimate expense for Google AdWords, knowing it

would be falsely reported to the FEC, (id. ¶ 40). Finally, the indictment alleges that Prall wrote

checks from Feel Bern to himself in the amounts of $130,000 and $20,000. (Id. ¶ 40).

           Based on these allegations, the indictment charges Prall with three counts of mail fraud in

violation of 18 U.S.C. § 1341, three counts of wire fraud in violation of 18 U.S.C. § 1343, six counts

of money laundering in violation of 18 U.S.C. § 1956, two counts of money laundering in violation

of 18 U.S.C. § 1957, three counts of false statements in violation of 18 U.S.C. § 1001(a)(2), and three

counts of falsification of records in violation of 18 U.S.C. § 1519. (Indictment, Dkt. 3, ¶¶ 46–65).

           Prall asks the Court to dismiss the indictment pending against him for two reasons. First,

Prall contends that the Government charged him incorrectly. He asserts that for allegations of

fraudulent solicitation and reporting of political campaign funds, the Federal Election Campaign Act

(FEC)1 preempts the Title 18 charges in the indictment. (Mot., Dkt. 19). Second and alternatively,

Prall seeks dismissal of Counts 15 through 20 of in the Indictment, which charge him with

submitting false statements under 18 U.S.C. § 1011(a)(2) and false records under 18 U.S.C. § 1519.

(2d Mot., Dkt. 20). The Government counters that the indictment correctly and sufficiently charges

Prall with “a straightforward fraud scheme.” (Resp., Dkt. 21, at 3).

1   52 U.S.C. § 30101 et seq.

                                                     2
                                         II. LEGAL STANDARD

        An indictment “must be a plain, concise, and definite written statement of the essential facts

constituting the offense charged and must be signed by an attorney for the government.” Fed. R.

Crim. P. 7(c)(1). The purpose of an indictment is “to allege each essential element of the offense

charged so as to enable the accused to prepare his defense and to allow the accused to invoke the

double jeopardy clause in any subsequent proceeding.” United States v. Lawrence, 727 F.3d 386, 397

(5th Cir. 2013) (citing United States v. Morrow, 177 F.3d 272, 296 (5th Cir. 1999)). An indictment is

sufficient if it “contains the elements of the offense charged and fairly informs the defendant of the

charge against which he must defend.” Id. (quoting United States v. Graves, 669 F.2d 964, 968 (5th Cir.

1982)). Considering the sufficiency of an indictment, a court must “take the allegations of the

indictment as true and to determine whether an offense has been stated.” United States v. Kay, 359

F.3d 738, 742 (5th Cir. 2004) (quoting United States v. Hogue, 132 F.3d 1087, 1089 (5th Cir. 1998)).

                                         III. PREEMPTION

        “It is well settled that ‘when an act violates more than one criminal statute, the Government

may prosecute under either so long as it does not discriminate against any class of defendants.’”

United States v. Hopkins, 916 F.2d 207, 218 (5th Cir. 1990) (quoting United States v. Batchelder, 442 U.S.

114, 123–24 (1979)). “The only exception arises where Congress clearly intended that one statute

supplant another.” Id.

        When two federal statutes conflict, “[t]he cardinal rule is that repeals by implication are not

favored.” Posadas v. Nat’l City Bank of New York, 296 U.S. 497, 503 (1936). “Where there are two acts

upon the same subject, effect should be given to both if possible.” Id. The Supreme Court has held

that “[t]here are two well-settled categories of repeals by implication: (1) Where provisions in the

two acts are in irreconcilable conflict, the later act to the extent of the conflict constitutes an implied

repeal of the earlier one; and (2) if the later act covers the whole subject of the earlier one and is


                                                     3
clearly intended as a substitute, it will operate similarly as a repeal of the earlier act.” Id. “In the

absence of some affirmative showing of an intention to repeal, the only permissible justification for

a repeal by implication is when the earlier and later statutes are irreconcilable.” Tenn. Valley Auth. v.

Hill, 437 U.S. 153, 190 (1978) (quoting Morton v. Mancari, 417 U.S. 535, 550 (1974)).

        In his first motion, Prall argues that the indictment must be dismissed because FECA

preempts Title 18 offenses for fraudulent solicitation or reporting of political funds. (Mot., Dkt. 19).

His argument has two components. First, Prall contends that FECA governs “the precise alleged

conduct”: “receiving, or reporting of any contribution, donation, or expenditure” under 52 U.S.C. §

30109 and the “fraudulent solicitation of [political] funds” under 52 U.S.C. § 30124. (Mot., Dkt. 19,

at 1; see id. at 17–20). Second, Prall asserts that Congress tailored the FECA to “govern the

constitutionally sensitive area of political speech and disclosure” and preempt “broad, catch-all

criminal statutes.” (Mot., Dkt. 19, at 10; see id. at 11–17). Therefore, he argues, charging him under

any statute other than FECA violates the First Amendment. (See id. at 28–31). As he argues: “Laws

as broad and amorphous as the wire and mail fraud statues, the false statement statute, and § 1519

are not sufficiently tailored to avoid chilling political speech.” (Id. at 28)

        Prall’s preemption argument relies on a misreading of the Federal Election Campaign Act.

He argues that the Government should have charged him under § 30109 and § 30124 of the Act, but

neither provision governs his alleged conduct. § 30109 is a penalty provision that does not prohibit

any specific criminal offense.2 Likewise, § 30124 provides that (a) any “candidate for federal office,”


2 Prall asserts that § 30109 “sets forth a criminal statute specifically governing the ‘making, receiving, or
reporting of any contribution, donation, or expenditure’ in violation of the federal election laws.” (Mot., Dkt.
19, at 13 (citing 52 U.S.C. § 30109)). But this is only a partial quotation from the statute. The provision reads
in full: “(A) Any person who knowingly and willfully commits a violation of any provision of this Act which
involves the making, receiving, or reporting of any contribution, donation, or expenditure (i) aggregating
$25,000 or more during a calendar year shall be fined under Title 18, or imprisoned for not more than 5 years,
or both; or (ii) aggregating $2,000 or more (but less than $25,000) during a calendar year shall be fined under
such title, or imprisoned for not more than 1 year, or both. . . . (C) In the case of a knowing and willful
violation of section 30124 of this title, the penalties set forth in this subsection shall apply without regard to

                                                        4
or their agent, shall not fraudulently misrepresent that they are acting on behalf of a different

candidate or political party in a way that is damaging to the other candidate or party, and (b) any

person shall not fraudulently misrepresent that they are acting “on behalf of any candidate or

political party,” or their agent, “for the purpose of soliciting contributions or donations.”3 Prall is

incorrect that § 30124 “specifically governs fraudulent misrepresentations and solicitations of

funds.” (See Mot., Dkt. 19, at 15). The statute does not govern “fraudulent misrepresentations and

solicitations of funds” generally; it governs fraudulent misrepresentation of campaign authority. The

Government could not have charged Prall under § 30124 (or the penalty provision at § 30109) for

his alleged conduct in this case.

         Further, the Court finds in the text of the FECA “no affirmative showing of an intention to

repeal” any other criminal statute and no indication that the FECA is “irreconcilable” with any of

the wire and mail fraud statutes charged. See 18 U.S.C. § 1341 (mail fraud); 18 U.S.C. § 1343 (wire

fraud); 18 U.S.C. § 1956 (money laundering); and 18 U.S.C. § 1957 (money laundering).

Additionally, even if the Title 18 provisions governing false statements under 18 U.S.C. § 1001(a)(2)

and falsification of records under 18 U.S.C. § 1519 overlap in part with FECA’s reporting

requirements under 52 U.S.C. § 30104(b), “[t]he offenses under Title 18 thus stand wholly apart and

separate from any violation of the federal election laws.” Hopkins, 916 F.2d at 219 (rejecting

argument that convictions under Title 18 for fraud, concealment, and misapplication of funds were




whether the making, receiving, or reporting of a contribution or expenditure of $1,000 or more is involved.”
52 U.S.C. § 30109(A), (C).
3 Subsection (a) provides: “No person who is a candidate for Federal office or an employee or agent of such a candidate
shall (1) fraudulently misrepresent himself or any committee or organization under his control as . . . acting for or on behalf
of any other candidate or political party or employee or agent thereof on a matter which is damaging to
[them] . . .” 52 U.S.C. § 30124(a) (emphasis added). Subsection (b) provides: “No person shall . . . fraudulently
misrepresent the person as . . . acting for or on behalf of any candidate or political party or employee or agent thereof for the
purpose of soliciting contributions or donations,” or “willfully and knowingly participate in or conspire to
participate in any plan, scheme, or design” to do so. 52 U.S.C. § 30124(b) (emphasis added).

                                                               5
improper because the defendants should have been prosecuted only under the federal election laws).

The Government is therefore correct that “preemption is not implicated.” (See Resp., Dkt. 21, at 7).

        Prall’s preemption argument fails for a final and important reason: “the First Amendment

does not shield fraud.” Illinois, ex rel. Madigan v. Telemarketing Assocs., Inc., 538 U.S. 600, 612 (2003).

“[T]here is no constitutional value in false statements of fact.” Gertz v. Robert Welch, Inc., 418 U.S.

323, 340 (1974). Based on the facts alleged, the indictment poses no risk to constitutionally

protected speech. For all of these reasons, the Court will deny Prall’s first motion to dismiss the

indictment.

                                   IV. COUNTS 15 THROUGH 20

        Alternatively, in his second motion, Prall asks the Court to dismiss counts 15 through 20 of

the indictment, which charge him with false statements in violation of 18 U.S.C. § 1001(a)(2) and

falsification of records in violation of 18 U.S.C. § 1519. (2d Mot., Dkt. 20; Indictment, Dkt. 3,

¶¶ 54–65). In particular, Prall argues that these counts should be dismissed because (a) he had no

duty to file FEC reports, (b) an intermediary filed the actual reports, not Prall himself, (c) the

reported expenditures for “meals and entertainment” and “travel” were technically true, and

therefore cannot support charges for false statements, (d) the alleged misstatements were not

material, and (e) the rule of lenity applies to these charges. (2d Mot., Dkt. 20). The Court addresses

each of these arguments in turn.

                                   A. Duty to File (Counts 15, 17, 19)

        First, Prall argues that under FECA, only the designated treasurer of a political committee

has a statutory duty to file a report with the Federal Election Commission. (Id. at 3). Prall was not

the designated treasurer for Feel Bern or Trump Victory.4 (Id. at 3). He contends that because he


4Prall does not raise this argument for the Counts 17 and 18 because he was designated as treasurer for
HC4President. (2d. Mot, Dkt. 20, at 2 n.4).

                                                      6
had no such duty under FECA, the Government cannot charge him for making a materially false,

fictitious, or fraudulent statement or representation to the government under 18 U.S.C. § 1001(a)(2).

        Prall cannot import FECA standards into other statutes. The Government has no burden to

prove a duty under the statutes charged. “Conviction under 1001(a)(1) requires proof that the

defendant had a legal duty to disclose the fact concealed, while a conviction under 1001(a)(2) does

not.” United States v. Kun Yun Jho, 465 F. Supp. 2d 618, 637–38 (E.D. Tex. 2006), rev’d sub nom. United

States v. Jho, 534 F.3d 398 (5th Cir. 2008). The indictment charges Prall under Subsection (a)(2). “The

elements of a false statement offense are: (1) a statement, (2) falsity, (3) materiality, (4) specific

intent, and (5) agency jurisdiction.” United States v. Elashyi, 554 F.3d 480, 497 (5th Cir. 2008) (citing

United States v. Leal, 30 F.3d 577, 584 (5th Cir. 1994)) (cleaned up). Proof of a duty is not required.

                   B. Reports Filed by an Intermediary (Counts 15, 16, 19, 20)

        Next, Prall argues that “a false statement made to an intermediary, and not directly to the

federal government, is not within the ‘jurisdiction’ of the government agency” for the purposes of

18 U.S.C. § 1001(a)(2) and 18 U.S.C. § 1519. (2d Mot., Dkt. 20, at 10–14). Fifth Circuit authority

directly contradicts this argument. A person who willfully causes a treasurer of a political committee

to submit materially false statements to the FEC may be liable for a § 1001 offense as a principal

under 18 U.S.C. § 2(b). See, e.g., Hopkins, 916 F.2d at 215 (affirming conviction of defendants who

deliberately caused political action committee treasurer to report false information to the FEC). “It

is well-established that § 2(b) was designed to impose criminal liability on one who causes an

intermediary to commit a criminal act, even though the intermediary who performed the act has no

criminal intent and hence is innocent of the substantive crime charged.” Id. (quoting United States v.

Tobon–Builes, 706 F.2d 1092, 1099 (11th Cir. 1983)). “Aiding and abetting is not a separate offense,

but it is an alternative charge in every indictment, whether explicit or implicit.” United States v. Neal,




                                                      7
951 F.2d 630, 633 (5th Cir. 1992) (citing United States v. Sanchez, 917 F.2d 607 (1st Cir. 1990); United

States v. Gordon, 812 F.2d 965 (5th Cir. 1987)).

        Here, the Government charges that Prall caused the Feel Bern, HC4President, and Trump

Victory political committees to submit false statements and false records to the FEC. (Indictment,

Dkt. 3, ¶¶ 55, 57, 59, 61, 63, 65). Whether Prall personally filed the reports or caused an intermediary

to do so does not alter the FEC’s jurisdiction over the reports or his potential liability under 18

U.S.C. § 1001(a)(2) and 18 U.S.C. § 1519. See Hopkins, 916 F.2d at 215.

                                 C. “Technically True” Statements

        Next, Prall contends that even if his reported expenditures had “a personal component,” the

expenditures for “meals and entertainment” and “travel” were “technically true” and therefore

cannot support charges for false statements. (2d Mot., Dkt. 20, at 15–20). The Government

responds that “any reported expenditure that did not affirmatively disclose its personal nature falsely

asserted a legitimate connection to the respective political committee.” (Resp., Dkt. 21, at 16). The

Government also argues that the truth of Prall’s statements is a question of fact for a jury. (Id. at 14).

        As a general rule, a district court does not make determinations of fact when considering the

sufficiency of an indictment. See United States v. Fontenot, 665 F.3d 640, 644 (5th Cir. 2011) (citing

United States v. Flores, 404 F.3d 320, 324 (5th Cir. 2005)). At this stage, the Court must “take the

allegations of the indictment as true and to determine whether an offense has been stated.” Kay, 359

F.3d at 742 (quoting Hogue, 132 F.3d at 1089). The indictment here charges that Prall caused three

political committees to submit statements and records to the FEC that he knew were false because

they were not political committee expenses at all—they were “purely personal and unrelated to the

committee.” (Indictment, Dkt. 3, ¶¶ 55, 57, 59, 61, 63, 65). This adequately states an offense under

18 U.S.C. § 1001(a)(2) and 18 U.S.C. § 1519. Prall may of course dispute the truth of these

allegations before a jury.


                                                    8
                                   D. Materiality (Counts 15, 17, 19)

        The Court reaches the same conclusion for Prall’s materiality argument. He submits that

some reported expenditures were for such small amounts that they were not material to the FEC’s

reporting regime. (2d Mot., Dkt. 20, at 20–22). For example, the indictment charges that he falsely

reported a cash withdrawal for $103. (Indictment, Dkt. 3, at ¶ 63).

        A conviction under 18 U.S.C. § 1001 requires the Government to prove materiality. See

United States v. Jara-Favela, 686 F.3d 289, 301 (5th Cir. 2012). But the Government is not required to

carry that burden in the indictment. “Whether a misstatement is material is generally an issue of fact

for the jury to decide.” United States v. Harms, 442 F.3d 367, 373 (5th Cir. 2006). “[U]nless no

reasonable mind could find a statement or omission to be material, criminal trial must submit the

issue to the jury.” Id. (citing United States v. DeSantis, 134 F.3d 760, 764 (6th Cir.1998)); see also United

States v. Gaudin, 515 U.S. 506, 511 (1995).

                                         E. The Rule of Lenity

        The rule of lenity provides that “ambiguity concerning the ambit of criminal statutes should

be resolved in favor of lenity.” Cleveland v. United States, 531 U.S. 12, 25 (2000) (quoting Rewis v.

United States, 401 U.S. 808, 812 (1971)). Where the ambit of a criminal statute is ambiguous, “it is

appropriate, before [a court] choose[s] the harsher alternative, to require that Congress should have

spoken in language that is clear and definite.” Id. (quoting United States v. Universal C.I.T. Credit Corp.,

344 U.S. 218, 222 (1952)).

        Prall argues that the rule of lenity applies in his case for two reasons. First, he contends that

because 18 U.S.C. § 1519 and FECA impose different criminal penalties for similar conduct, the rule

of lenity requires dismissal of the § 1519 charges, which would carry a longer sentence upon

conviction. (2d Mot., Dkt. 20, at 25–27). Although the Fifth Circuit has not yet addressed this

question, two other circuits have rejected similar arguments. See United States v. Benton, 890 F.3d 697,


                                                      9
711 (8th Cir. 2018) (rejecting the argument that FECA preempted enforcement under 18 U.S.C. §

1519); United States v. Rowland, 826 F.3d 100, 110 (2d Cir. 2016) (upholding application of 18 U.S.C. §

1519 to false reporting of campaign expenditures to the FEC). This reasoning is consistent with the

Fifth Circuit’s holding that “[t]he offenses under Title 18 thus stand wholly apart and separate from

any violation of the federal election laws.” Hopkins, 916 F.2d at 219 (rejecting argument that

convictions under Title 18 for fraud, concealment, and misapplication of funds were improper

because the defendants should have been prosecuted only under the federal election laws). See supra,

Section III. In light of the Fifth Circuit’s directive that Title 18 offenses and violations of federal

election laws are wholly separate, the Court declines to find that the rule of lenity precludes

prosecution under 18 U.S.C. § 1519 for false reporting of campaign expenditures.

        Second, Prall argues that the rule of lenity applies because FECA’s reporting requirements

are overly vague in two ways: (a) FECA does not explicitly prohibit personal use of political

committee funds, and (b) FECA requires classifying expenditures in one of 12 categories, none of

which include “personal use.” (See 2d Mot., Dkt. 20, at 15–20, 25–27). But Prall is not charged with

incidental or occasional personal use of committee funds. The indictment charges that Prall reported

thousands of dollars of political committee expenditures to the FEC that were in fact “purely

personal and unrelated to the committee,” (Indictment, Dkt. 3, ¶¶ 28, 34, 40, 55, 57, 59, 61, 63, 65),

while transferring over $200,000 of the contributions to himself, (see id. at ¶¶ 25–27, 32–33, 38–39,

41–45; Resp., Dkt. 21, at 1). Taking the allegations in the indictment as true, the Court finds no

ground to support Prall’s argument that the FECA is so vague that his FEC reporting was somehow

innocent or an “unsuccessful, good-faith attempt to accurately report.” Benton, 890 F.3d at 710

(rejecting arguments that FECA reporting requirements were so vague or confusing that the court

should either apply the rule of lenity or determine that criminal enforcement is not appropriate). The

Court finds no grounds to apply the rule of lenity to dismiss any of the counts in the indictment.


                                                    10
                                     V. CONCLUSION

       Accordingly, the Court ORDERS that Prall’s Motion to Dismiss the Indictment, (Mot.,

Dkt. 19), is DENIED. Prall’s alternative Motion to Dismiss Counts 15 Through 20 of the

Indictment, (2d Mot., Dkt. 20), is also DENIED.



       SIGNED on April 16, 2019.


                                         _____________________________________
                                         ROBERT PITMAN
                                         UNITED STATES DISTRICT JUDGE




                                              11
